The Court.
The board of supervisors by resolution-directed, the district attorney to ask this court to dismiss the appeal ¡herein. The motion was made accordingly, counsel who had appeared specially in the court below for defendant objecting to the granting of the motion.
As between the board of supervisors and district attorney on the one hand, and an attorney claiming to be-special counsel for the defendant on the other, the former are superior in authority, and have a right to control all proceedings in a case to which the county is a party, at *451least in the absence of an objection by the attorney-general.
It is therefore ordered that the appeal herein be and the same is hereby dismissed.